 Case: 1:20-cv-03688 Document #: 56 Filed: 08/24/20 Page 1 of 1 PageID #:1806

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

H−D U.S.A., LLC, et al.
                                          Plaintiff,
v.                                                     Case No.: 1:20−cv−03688
                                                       Honorable Sharon Johnson Coleman
AP SPORTS PROTECTION INC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 24, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Defendant
bilissoca.com's uncontested motion for extension of time to answer or otherwise plead
[55] is granted. Responsive pleading to be filed on or before 9/14/2020. Mailed notice.
(ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
